CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Christine Mohrmann, Bob Joyce (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS RECORD FOURTH QUARTER AND FULL YEAR 2007 RESULTS Fourth Quarter Sales Increase 13.2% Year-Over-Year Record Net Income of $20.3 Million, or $0.33 Per Diluted Share, in Fourth Quarter Record Operating Margin of 13.4% in Fourth Quarter ATLANTA, Georgia, February 20, 2008 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company, today announced results for the fourth quarter and full year ended December 30, 2007. Sales for the fourth quarter of 2007 increased 13.2% to $293.3 million from sales of $259.1 million in the year ago period.As previously announced, the Company sold its fabrics division in July 2007, and therefore the financial statements for the fourth quarter of 2007, and all other periods presented, now reflect the fabrics division as discontinued operations. Operating income for the fourth quarter of 2007 increased 31.9% to a record $39.4 million, or 13.4% of sales, compared with operating income of $29.9 million, or 11.5% of sales, in the fourth quarter of last year.Income from continuing operations was a record $20.3million in the 2007 fourth quarter, an increase of 63.1% compared with income from continuing operations of $12.4 million in the fourth quarter of 2006.Net income for the 2007 fourth quarter was $20.3million, or $0.33 per diluted share, compared with net income of $12.1 million, or $0.21 per diluted share, in the 2006 fourth quarter. - 1 - INTERFACE
